Citation Nr: 9920554	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  97-17 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral pes 
planus.  

2.  Entitlement to an evaluation in excess of 10 percent for 
for degenerative joint disease of multiple joints.  

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a rectus femoris rupture of the left thigh.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1974 to July 
1977 and from February 1979 to February 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered since May 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Waco, Texas.

In a May 1996 rating decision, the RO granted service 
connection for degenerative joint disease of multiple joints, 
and for residuals of a rectus femoris rupture of the left 
thigh, each assigned a 10 percent disability rating.  The 
appellant filed a Notice of Disagreement (NOD) in March 1997, 
and challenged the initial 10 percent ratings assigned for 
each disability.  In March 1997, the veteran was furnished a 
Statement of the Case (SOC), which included a discussion 
relative to each of the initial 10 percent ratings assigned 
following the grants of service connection.  In April, the RO 
received a Substantive Appeal (VA Form 9) with respect to 
both of these issues.  Accordingly, the issues of an 
evaluation in excess of 10 percent for degenerative joint 
disease of multiple joints, and for residuals of a rectus 
femoris rupture of the left thigh, are properly before the 
Board.

By that same rating decision in May 1996, the RO denied the 
appellant's claims seeking entitlement to service connection 
(1) for chronic sinusitis with headaches, (2) for residuals 
of a left hip injury, (3) for low back pain, (4) for right 
foot pain, (5) for right arm pain, (6) for right elbow pain, 
and (7) for recurrent nose bleeds.  While the appellant filed 
an NOD with respect to each of these claims in April 1997, 
and an SOC was furnished in September 1997, there is no 
indication from the information of record that the appellant 
submitted a substantive appeal regarding any of these issues.  
Accordingly, these issues are not properly before the Board 
for appellate consideration.

By a separate rating decision in September 1997, the RO 
denied service connection for pes planus.  In August 1998, 
the appellant filed an NOD.  In September 1998, an SOC was 
furnished; and a substantive appeal was received in November 
1998.  Accordingly, the issue of service connection for pes 
planus is properly before the Board.


FINDINGS OF FACT

1.  The evidence of record reflects that a diagnosis of mild, 
asymptomatic pes planus was noted on the report of medical 
examination conducted in October 1978, for the purpose of re-
enlistment into active military service.

2.  The appellant's pes planus existed prior to his re-
enlistment into active duty service, and the underlying 
disorder is not shown to have increased during service.

3.  The appellant has not presented competent evidence that 
his pes planus had its onset during his first period of 
service, or that the condition was related to any incident 
during his periods of service.

4.  The service-connected degenerative joint disease of 
multiple joints is characterized by x-ray evidence of 
degenerative changes within the right and left 
sternoclavicular joints and within the sternal-manubrial 
joint, with no evidence of limited or painful motion of the 
affected joints.

5.  The service-connected residuals of a rectus femoris 
rupture of the left thigh are manifested by pain and 
weakness, but the results of the retirement examination are 
otherwise normal.



CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for pes 
planus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of multiple joints have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a)(West 1991 & Supp. 
1998); 38 C.F.R. §  4.71a, Diagnostic Code 5003 (1998).  

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a rectus femoris rupture of the left thigh 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5251, 
5252, 5253 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

As a preliminary matter, the Board observes that in 
connection with the issues currently on appeal, the appellant 
failed to report for VA examinations scheduled in November 
1998, and he provided no reason why he did not report.  
Moreover, the information of record reflects that the 
appellant was notified of these scheduled examinations in 
October 1998, at his latest address of record.  No 
correspondence indicating the appellant's non-receipt was 
returned.

It is well established that the duty to assist is not always 
a one-way street.  If the appellant wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinksi, 1 Vet. App. 190, 
193 (1991).  Insofar as the appellant has not shown good 
cause for his failure to report for the scheduled VA 
examinations, see 38 C.F.R. § 3.655(a) (1998), and no 
correspondence has been returned as undeliverable, see 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), the Board 
determines that no further effort will be expended to assist 
the appellant in this regard, and the claims must be 
evaluated based on the evidence of record.  See 38 C.F.R. 
§ 3.655(b).


II.  Entitlement to service connection 
for bilateral pes planus.  

Factual Background

The appellant's service medical records for his first period 
of service, from July 1974 to July 1977, essentially consist 
of outpatient treatment records dated in June 1975 and in May 
1977, and the appellant's separation examination, dated in 
May 1977.  The outpatient treatment records show treatment 
for unrelated disorders.  The report of separation 
examination conducted in May 1977, shows that in response to 
the question as to whether or not the appellant had ever had 
or if he currently had any foot trouble, the appellant 
responded "no."  The appellant's feet were clinically 
evaluated as "normal."

The service medical records for the appellant's second period 
of service reveal that upon his re-enlistment examination, 
dated in October 1978, in response to the question as to 
whether or not the appellant had ever had or if he currently 
had any foot trouble, the appellant responded "no."  The 
appellant's feet were clinically evaluated as "normal," but 
the examining physician noted in the summary of defects and 
diagnosis that the appellant had mild, asymptomatic pes 
planus.  According to the examiner, the appellant complained 
that sometimes, he had pain at the distal joint.  The 
examiner indicated that the appellant had good dorsiflexion.  
The physical profile was recorded as "1," and the appellant 
was determined to be physically qualified for enlistment.

The service medical records include a periodical medical 
examination report dated in 1982.  The report reflects that 
the appellant's feet were clinically evaluated as "normal."  
The remaining service medical records, including the December 
1995 retirement examination, are negative for any complaint, 
finding, or treatment for pes planus.  Upon retirement 
examination in December 1995, the appellant denied a history 
of any foot trouble.  A clinical evaluation was performed, 
and the appellant's feet were evaluated as "normal."

In March 1999, a hearing was conducted at the RO.  At that 
time, the appellant testified that prior to and during his 
first period of service, from July 1974 to July 1977, he did 
not have any problems with his feet.  (T.2,3).  According to 
the appellant, he worked as a combat infantryman during his 
first period of service.  (T.4).  The appellant stated that 
during the approximately two year period of time between his 
first and second periods of service, he did not injure or 
have any problems with his feet.  (T.4).  He indicated that 
in 1979, he re-enlisted and he served as a truck driver until 
his discharge in 1996.  (T.4,5).  According to the appellant, 
he did not remember undergoing a "pre-reinduction" 
examination in October 1978.  (T.6).  The appellant reported 
that he first noticed that he had foot pain in approximately 
1979 or 1980, at which time he was undergoing physical 
training in Germany.  (T.5).  He noted that he had to run in 
combat boots, and that he ran from five to ten miles once a 
week.  (T.5).  The appellant stated that after the physical 
training, his pain stayed "about the same."  (T.7).  He 
testified that during his second period of service, he did 
not receive any medical treatment for his feet, with the 
exception of treatment for calluses on his feet.  (T.8).  The 
appellant revealed that the first time that he had been 
diagnosed with flat feet was when he was being tested for the 
"Saudi syndrome" at Foot Hood in 1997.  (T.6,7).  He noted 
that at that time, he was given arch supports.  (T.6).  


Analysis

The threshold question to be answered is whether the 
appellant has presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for pes planus is well-grounded; that is, 
a claim which is plausible and capable of substantiation.  
See 38 U.S.C.A. § 5107(a); Chelte v. Brown, 10 Vet. App. 268, 
270 (1997) (citing Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990)).  If the claim is not well grounded, the appeal must 
fail and there is no further duty to assist in developing the 
facts pertinent to the claim.  See Epps v. Gober, 126 F.3d 
1464, 1469 (Fed.Cir. 1997).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober, 126 F.3d at 1468 (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131;  38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that a veteran is presumed to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b).  Only such 
conditions as are recorded in examination reports are to be 
considered as "noted".  Paulson v. Brown, 7 Vet. App. 466, 
470 (1995).

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to induction and was not aggravated by active 
service.  38 U.S.C.A. §§ 1111, 1153.  A pre-existing injury 
or disease will be considered to have been aggravated by 
active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of 
the disease.  38 U.S.C.A. §§ 1137; 1153; 38 C.F.R. 
§ 3.306(a).

To summarize, the appellant contends that during his second 
period of service, he developed flat feet due to the rigors 
of training.  The appellant maintains that when he enlisted 
for his second period of service, he did not have any foot 
problems.  According to the appellant, his current pes planus 
is related to service.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issues involve a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
appellant possesses medical expertise, nor is it contended 
otherwise.  Therefore, his opinion that his pes planus is 
related to service is not competent evidence.  It is also 
noted that, during the March 1999 hearing, the appellant 
reported being tested for the Gulf Syndrome, and being 
diagnosed for the first time with flat feet at Fort Hood in 
1997.  There is no evidence in the case file that those 
specific records were sought by the RO.  However, it is well 
to observe the Court has determined that a 38 U.S.C.A. 
§ 5103(a) duty to advise a claimant of the evidence necessary 
to complete the application arises only if the resulting 
evidence would likely render the claim plausible.  See Brewer 
v. West, 11 Vet. App. 228, 236 (1998).

Here, the Board observes that based on the appellant's 
service medical records, although the appellant's first 
separation examination, dated in May 1977, is negative for 
any complaints or findings of pes planus, the appellant's re-
enlistment examination, dated in October 1978, for his second 
period of service shows that at that time, he was diagnosed 
with mild, asymptomatic pes planus.  Inasmuch as the 
appellant's feet were not of sound condition at enlistment, 
the Board finds that the he is not entitled to the 
presumption of soundness, and that service connection may 
only be granted upon a showing of aggravation.  See Paulson, 
7 Vet. App. at 468.  

In this respect, as stated above, in the appellant's October 
1978 re-enlistment examination, he was diagnosed with mild, 
asymptomatic pes planus.  However, the remaining service 
medical records are negative for any complaints or findings 
of pes planus.  The records include a periodical medical 
examination report which was conducted in 1982.  The report 
reflects that the appellant's feet were clinically evaluated 
as "normal."  Moreover, the appellant's retirement 
examination, dated in December 1995, shows that in response 
to the question as to whether or not the appellant had ever 
had or if he currently had any foot trouble, the appellant 
responded "no."  The appellant's feet were clinically 
evaluated as "normal."  

In light of the above, the evidence of record strongly 
indicates that no increase in the underlying pathology of the 
pre-existing pes planus occurred during service.  See 
generally Verdon v. Brown, 8 Vet. App. 529, 536-37 (1996).  
Although the appellant was diagnosed with mild pes planus 
upon his re-enlistment examination in October 1978, the 
remaining records are negative for any complaints or findings 
of pes planus, and at the time of the appellant's December 
1995 separation examination, the appellant's feet were 
clinically evaluated as "normal."  Therefore, without 
evidence of an increase in disability during active duty 
service, there is no basis upon which to support a finding of 
aggravation.

The Board notes that in the alternative, even accepting as 
true the appellant's contention that he did not have pes 
planus when he re-enlisted for a second period of active 
duty, and that he developed pes planus during his second 
period of duty due to the rigors of physical training, his 
claim still would still be denied because there is no 
competent medical evidence of record of a nexus, or link, 
between any current pes planus, and an incident of the 
appellant's military service.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992). 

The Board has considered all of the evidence of record, 
including the service medical records.  Notably, however, 
none of the medical evidence of record contains a medical 
opinion which tends to suggest that the a foot disorder, 
i.e., pes planus, had its onset during the appellant's first 
period of active duty, or that the underlying pathology of 
the pre-service foot disorder increased during his second 
period of service.  Therefore, the Board determines that the 
appellant has not presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
service connection for pes planus is well grounded.  See 
38 U.S.C.A. § 5107(a); Caluza, supra.  Accordingly, the claim 
must be denied.

In reaching the decision as to this claim, the Board has 
considered securing the 1997 records from Fort Hood as 
referenced by the appellant.  However, the appellant's 
apparent rationale for noting the records was for the limited 
purpose of establishing that he was first diagnosed with flat 
feet in 1997, approximately two years after his service 
retirement.  See generally Morton v. Principi, 3 Vet. 
App. 508, 509 (1992) (medical evidence of the veteran's 
current condition is not material to the issue of service 
connection).  As aptly noted above, the report of a medical 
examination, which was conducted in October 1978 for purposes 
of re-enlistment, revealed a diagnosis of mild pes planus, 
although the appellant's feet were clinically evaluated as 
normal.  Similarly, the report of retirement examination in 
December 1995, consistently revealed normal findings relative 
to the feet.  As such, securing the referenced 1997 records 
would not add pertinent evidence, and the Board's duty to 
assist is not triggered because such a duty is "limited to 
(securing) specifically identified documents that, by their 
description would be facially relevant and material to the 
claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992); 
see also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (to the 
same effect).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 
Vet.App. 425, 432 (1996

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete his 
application for a claim of service connection for pes planus.  
See Robinette v. Brown, 8 Vet. App. at 77-78.


III.  Entitlement to an evaluation in 
excess of 10 percent for degenerative 
joint disease of multiple joints, and for 
residuals of a rectus femoris rupture of 
the left thigh.

Factual Background

The appellant's service medical records show that on July 25, 
1994, the appellant was treated after complaining of muscle 
pain in his left thigh.  At that time, the appellant stated 
that he did not have a history of a direct trauma, and that 
he had had the pain for approximately seven months.  The 
appellant indicated that he had recently undergone knee 
surgery, and that the orthopedic surgeon who had performed 
his surgery had noticed the mass in his left thigh.  He noted 
that his physician thought that the mass was a muscle tear.  
According to the appellant, the mass had continued to grow in 
size.  The physical examination showed that the appellant had 
a soft fixed mass over the rectus femoris which was mildly 
tender.  There was no edema or erythema.  The assessment was 
of a mass in the left anterior thigh.

According to the service medical records, on July 28, 1994, 
the appellant underwent a Magnetic Resonance Imaging (MRI) of 
his left hip and left thigh.  The MRI was interpreted as 
showing a deficiency of the muscular portion of the proximal 
aspect of the rectus femoris muscle, and relative thickening 
of the muscle tissues involving the more inferior portion of 
the muscular body of the rectus femoris muscle on the left 
side.  The proximal tendon insertions of this rectus femoral 
tendon were completely normal on the left side.  According to 
the examining physician, the tendon then widened out as it 
progressed "caudally into" an aponeurosis from which the 
muscular fibers of the rectus femoris muscle normally arose 
from on its posterior surface.  The examiner noted that it 
was those proximal muscular fibers that appeared to be absent 
or deficient on the left side when compared to the normal 
right side.  At about the level of the mid thigh, the 
muscular portion of the rectus femoris was actually greater 
in bulk on the left side when compared to the right side 
which, according to the examiner, suggested that the more 
proximal portion of the muscle had been avulsed from the 
aponeurosis and retracted distally.  The examiner stated that 
the avulsion accounted for the palpable deficiency superiorly 
and the fullness inferiorly on the clinical examination.  
There was no evidence of any localized neoplastic process, 
and as previously stated, the tendon insertion actually 
remained normal.  According to the examiner, the tendon 
itself had not been avulsed, but some of the muscle fibers 
were avulsed from the posterior surface of the aponeurosis 
which had been retracted into the more caudal portion of the 
muscle.  The rest of the muscle bundle within both thighs 
appeared to be normal, and the visualized vascula and osseous 
structures also appeared to be normal.  The diagnosis was of 
a left rectus femoris rupture.  

On July 25, 1994, the appellant underwent a whole body scan.  
The scan was interpreted as showing a normal bone tracer 
uptake overlying the proximal shaft of the left femur.  Focal 
area of increased uptake was seen overlying the left great 
hallux metatarsal phalangeal (MTP) joint which was felt to 
reflect degenerative change.  There were mild degenerative 
changes within the right and left sternoclavicular joints and 
within the sternal-manubrial joint.  There was mild lumbar 
scoliosis.  The diagnoses included the following: (1) no bone 
scan evidence of involvement of the appellant's left femur by 
the soft tissue mass, (2) no bone scan evidence of metastatic 
bone disease, and (3) degenerative changes to the joints 
described above. 

The records reflect that on August 3, 1994, the appellant 
underwent a follow-up visit.  At that time, the appellant 
complained of pain and weakness in his left thigh.  The 
assessment was of a left rectus femoris tear.  The records 
further reflect that on August 25, 1994, the appellant was 
treated after complaining of increased pain in his left 
thigh.  At that time, the appellant was directed to continue 
with his physical therapy.  According to the records, on 
August 26, 1994, the appellant was given a limited physical 
profile and his assignment limitations included no running, 
jumping, squatting, or walking more than one quarter of a 
mile.  

In December 1995, the appellant underwent a separation 
examination.  At that time, in response to the question as to 
whether or not the appellant had ever had or if he currently 
had a painful or "trick" shoulder or elbow, or recurrent 
back pain, the appellant responded "no."  In response to 
the question as to whether or not the appellant had ever had 
cramps in his legs, the appellant responded "no."  The 
appellant's upper extremities were clinically evaluated as 
"normal" and the examining physician noted that the 
appellant had a full range of motion without pain.  The 
appellant's lower extremities were also clinically evaluated 
as "normal."  The examiner stated that the appellant had 
thigh pain due to torn "quad" muscle.  

In a May 1996 rating action, the RO granted the appellant's 
claim of entitlement to service connection for degenerative 
joint disease of multiple joints and assigned a 10 percent 
disabling rating under Diagnostic Code 5003.  In addition, 
the RO also granted the appellant's claim of entitlement to 
service connection for the residuals of a rectus femoris 
rupture of the left thigh and assigned a 10 percent disabling 
rating under 5299-5252.  


Analysis

Initially, the Board finds that the appellant's claims for an 
evaluation in excess of 10 percent for degenerative joint 
disease of multiple joints, and for residuals of a rectus 
femoris rupture of the left thigh are well grounded pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991).  See generally 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant evidence is of record and 
the statutory duty to assist the appellant in the development 
of evidence pertinent to his claims has been met.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1998).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1998).  Regulations require that 
where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).
94).

In the instant case, the appellant maintains that his current 
ratings are not high enough for the amount of disability that 
his degenerative joint disease of multiple joints and thigh 
disability cause him.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
of a disease or disability or an event.  However, symptoms 
must be viewed in conjunction with the objective medical 
evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  


A.  Degenerative Joint Disease of Multiple Joints

As previously stated, the appellant's service-connected 
degenerative joint disease of multiple joints, is currently 
rated as 10 percent disabling under Diagnostic Code 5003.  
Diagnostic Code 5010 of the Schedule provides for the 
assignment of disability evaluations for arthritis due to 
trauma, substantiated by x-ray findings, to be rated under 
Diagnostic Code 5003, which in turn, provides that 
degenerative (hypertrophic or osteoarthritis) arthritis will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
involved is non- compensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Codes 5003 (1998).  In the 
absence of objective evidence of limitation of motion, 
Diagnostic Code 5003 provides for a disability evaluation of 
10 percent for x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, and a 20 
percent for the same type of evidence with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Upon a review of the evidence of record, the Board observes 
that the appellant's service medical records show that in 
July 1994, the appellant underwent a whole body scan.  At 
that time, the scan was interpreted as showing mild 
degenerative changes within the right and left 
sternoclavicular joints and within the sternal manubrial 
joint.  The diagnosis was of degenerative changes to the 
joints described above.  The Board further notes that the 
appellant's separation examination, dated in December 1995, 
shows that at that time, in response to the question as to 
whether or not the appellant had ever had or if he currently 
had a painful or "trick" shoulder or elbow, or recurrent 
back pain, the appellant responded "no."  Moreover, the 
appellant's upper extremities were clinically evaluated as 
"normal" and the examining physician noted that the 
appellant had a full range of motion without pain.

In light of the above, the Board notes that there is no 
evidence of record showing that the appellant has limitation 
of motion or painful motion of the left shoulder or cervical 
vertebrae.  However, under 38 C.F.R. § 4.45(f), the shoulder 
is considered a major joint and the cervical vertebrae are 
considered groups of minor joints ratable on a parity with 
major joints.  The Board notes that, as previously stated, 
the appellant's July 1994 scan showed mild degenerative 
changes within the right and left sternoclavicular joints and 
within the sternal manubrial joint.  Therefore, the Board 
determines that the appellant is entitled to a 10 percent 
rating under Diagnostic Code 5003.  However, the evidence of 
record does not show occasional incapacitating exacerbations, 
and thus, a rating in excess of 10 percent under Diagnostic 
Code 5003 is not warranted.  

B.  Residuals of a Rectus Femoris Rupture of the Left Thigh

When an unlisted condition is encountered, it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  See 
38 C.F.R. § 4.20, 4.27; see aslo Lendenmann v. Principi, 3 
Vet. App. 345 (1992); Pernorio v. Derwinski, 2 Vet. App. 625 
(1992).  In this case, the appellant's residuals of a rectus 
femoris rupture of the left thigh are currently rated 
pursuant to 38 C.F.R. § 4.71a, Diagnotic Code 5252, for 
limitation of flexion of the thigh.

Under Diagnostic Code 5252, a 10 percent evaluation is 
warranted for limitation of flexion of the thigh to 45 
degrees.  A 20 percent evaluation is warranted for limitation 
of flexion of the thigh to 30 degrees.  38 C.F.R. § 4.71a.

Pursuant to Diagnostic Code 5251, a 10 percent evaluation is 
warranted for limitation of extension of the thigh to 5 
degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5253, a 10 percent evaluation is 
warranted for impairment of thigh where there is limitation 
of rotation, cannot toe-out more than 15 degrees, of the 
affected leg; and a 10 percent evaluation is warranted when 
there is limitation of adduction, cannot cross legs.  A 20 
percent evaluation is warranted when there is limitation of 
adduction with loss of motion beyond 10 degrees.  38 C.F.R. 
§ 4.71a.

It also "[t]he intention to recognize actual painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint."  38 C.F.R. § 4.59.

The appellant's service medical records reflect that in July 
1994, the appellant was diagnosed with a left rectus femoris 
rupture.  In addition, the records further show that in 
August 1994, the appellant was treated on two occasions after 
complaining of pain and weakness in his left thigh.  
Moreover, also in August 1994, the appellant was given a 
limited physical profile and his assignment limitations 
included no running, jumping, squatting, or walking more than 
one quarter of a mile.  In December 1995, the appellant 
underwent a separation examination.  At that time, in 
response to the question as to whether or not the appellant 
had ever had cramps in his legs, the appellant responded 
"no."  In addition, the appellant's lower extremities were 
clinically evaluated as "normal."  The examiner stated that 
the appellant had thigh pain due to torn "quad" muscle.  

In light of the above, it is the Board's judgment that the 
evidence creates a question as to the most appropriate 
evaluation for the appellant's left thigh disability.  
Considering the objective finding of weakness and the 
appellant's complaints of pain, and resolving any reasonable 
doubt in the appellant's favor, the Board concludes that the 
left thigh warrants a 10 percent evaluation, the minimum 
compensable evaluation for a thigh disability.  See generally 
Deluca v. Brown, 8 Vet. App. 202 (1995) (discussing the 
Board's obligation explain how pain on use was factored into 
its evaluation of the appellant's disability); 38 C.F.R. §§ 
4.40, 4.45, 4.59.  However, in the absence of objective 
evidence of limitation of motion or other impairment 
indicated in Diagnostic Codes 5250-5255, relative to thigh 
impairment, the Board further concludes that an evaluation in 
excess of 10 percent is not shown to be warranted under the 
rating schedule.


C.  Other Considerations

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the appellant's 
claims for an increased rating for degenerative joint disease 
of multiple joints, and for an increased rating for the 
residuals of a rectus femoris rupture of the left thigh.



ORDER

Service connection for bilateral pes planus is denied.

An evaluation in excess of 10 percent for degenerative joint 
disease of multiple joints is denied.  

An evaluation in excess of 10 percent for residuals of a 
rectus femoris rupture of the left thigh is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

